 PLUMBERS AND PIPEFITTERS. LOCAL 178United Association of Journeymen and Apprentices,Plumbers and Pipefitters, Local 178, AFL-CIO andGarney Companies, Inc. and Laborers Local 676,affiliated with Laborers International Union ofNorth America, AFL-CIO. Case 17-CD-245September 27, 1979DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, followingthe filing of a charge by Garney Companies, Inc.,herein called the Employer, alleging that United As-sociation of Journeymen and Apprentices, Plumbersand Pipefitters, Local 178, AFL-CIO, herein calledthe Plumbers, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity with anobject of forcing or requiring the Employer to assigncertain work to employees represented by the Plumb-ers rather then to employees represented by LaborersLocal 676, affiliated with Laborers InternationalUnion of North America, AFL-CIO, herein calledthe Laborers.Pursuant to notice, a hearing was held before Hear-ing Officer Robert A. Fetsch on June 28, 1979. Allparties appeared and were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues. There-after, the Employer, the Laborers. and the Plumbersfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Based upon the entire record in this case and thebriefs of the parties, the Board makes the followingfindings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Missouri corporation with its office andplant located in Kansas City, Missouri, is engaged inbusiness as a utility contractor and that during 1978,a representative period, it purchased materials andsupplies valued in excess of $50,000 directly fromsuppliers located outside the State of Missouri andalso performed services valued in excess of $50,000for customers located outside the State of Missouri.The parties stipulated, and we find, that the Em-ployer is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. We further find that itwill effectuate the purposes of the Act to assert juris-diction herein.II. THE L.ABOR ORGANIZATIONSThe parties stipulated. and we find, that the Plumb-ers and the Laborers are labor organizations withinthe meaning of Section 2(5) of the Act.Iii. THE DISPUTEA. Background and Facts o' the DisputeThe Employer was awarded a contract with thecity of Springfield. Missouri. in August 1978 to per-form work on two projects connected with the mu-nicipal sewage system: the construction of the JamesRiver pump station located in Southern Springfield.Missouri, and the installation of a forced main sewerline running from the pump station for about 2-1/2miles along the James River. The Employer's me-chanical division is responsible for the construction atthe pump station, while its utilities division is respon-sible for the installation of the sewer line. The Em-ployer began work in early 1979 on the building con-struction site of the pump station, where it usesemployees represented by the Plumbers to performplumbing work, including the installation of the grav-ity sewer lines coming into the building and of theforced main sewer lines going out of the building. Theplumbers perform work on these sewer lines, how-ever, only as far as either the property line or the firstconnection. There is no dispute as to the Employer'sassignment of plumbing work at the pump station toemployees represented by the Plumbers.The dispute in this case involves the installation ofthe forced main sewer line away from the pump sta-tion. On March 2, 1979, the Employer, in writing,assigned the work of unloading and installing the 24-inch ductile cast iron pipe for the forced main sewerline to employees represented by the Laborers andalso signed a one-job contract with the Laborers cov-ering the forced main part of James River pump sta-tion project only. Although employees represented bythe Laborers unloaded some pipe for the forced mainin February and March 1979, the Employer did notbegin installation of the forced main until April 1979.On April 17. 1979, Business Manager Jack Bow-man of the Plumbers told Charles Sapp, the Employ-er's job superintendent for the James River forcedmain project, that the Plumbers was discussing withthe Laborers which Union would do the work of in-245 NLRB No. 63463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstalling the pipe for the forced main. As a result ofdiscussions between Bowman and Business ManagerBill Seaton of the Laborers, Bowman submitted thedispute for consideration by an International vicepresident of each respective Union pursuant to theprovisions of a 1941 agreement between the two In-ternational Unions concerning, inter alia, the divisionof work on sewers and water mains. The Interna-tional vice presidents met on May 10, 1979, andawarded the work to the Plumbers. On May 15, 1979.Bowman visited the jobsite and told Sapp the Plumb-ers was claiming the disputed work of laying the pipeand making the joints on this site. Sapp respondedthat he would not change the present assignment ofthe work to the Laborers. On May 16, 17, and 18.1979, the Plumbers picketed the forced main jobsite.The Plumbers then submitted the dispute for consid-eration by the Impartial Jurisdictional DisputesBoard for the construction industry although the Em-ployer was notified that the dispute would be consid-ered on June 14, 1979, by the Impartial JurisdictionalDisputes Board, it declined to become a party to theproceedings. On June 15, 1979, the Impartial Juris-dictional Disputes Board awarded the disputed workto the Plumbers.The Employer presently uses a crew of three labor-ers and one operating engineer to install the forcedmain sewer pipe. The operating engineer operatesheavy equipment, two laborers work in the ditch, andone laborer works on top of the ditch. The operatingengineer unloads the pipe at the jobsite using a high-loader, excavates the ditch with a backhoe, dumpscrushed rock into the ditch with a scoop, lowers thepipe into the ditch suspended by a cable from hisequipment, and fills in the ditch after the pipe in laid.The two laborers in the ditch level out the bottom ofthe ditch with hand tools; stand at either end of thepipe to guide it into place by hand when it is beinglowered; make the joint between two pieces of pipeby placing a gasket into the belied end of one pipe,lubricating or "soaping" the gasket and both ends ofthe pipe, and guiding the two pieces of pipe together;unhook the cable around the pipe; and pack thecrushed rock into place around the pipe using handtools. The labor outside the ditch assists the operatingengineer in unloading the pipe, in moving the pipe tothe ditch, and in dumping crushed rock into theditch; attaches the cable to the pipe in preparation forlowering it; guides the pipe into the ditch by hand;and performs any necessary drilling and blasting ofrock.B. The Work in DisputeThe work in dispute herein is the installation of 24-inch ductile cast iron pipe for the forced main sewerline running from the James River pump stationalong the James River located in Southern Spring-field, Missouri.C. Contentions of the PartiesThe Plumbers contends that the work should beassigned to employees it represents, arguing that the1941 agreement between the two Unions, the awardof the International vice presidents of the twoUnions, and the award of the Impartial JurisdictionalDisputes Board favor such a result.The Laborers contends that the work should beawarded to employees represented by it because ofthe following factors: the collective-bargaining agree-ment, the Employer's assignment and preference,relative skills, efficiency and economy of operation,employer, area, and industry practice, and safety ofoperation. The Laborers asserts that the allegedagreement between the Unions is not dispositive ofthe issues in this case and that the unilateral submis-sion of the dispute to the Impartial Jurisdictional Dis-putes Board is not binding on the parties in this case.The Employer contends that the collective-bargain-ing agreement, the Employer's assignment and prefer-ence, efficiency and economy of operation, employer,area, and industry practice, prevailing wage specifica-tions under the Federal Davis-Bacon Act, and theinterests of labor stability in the heavy constructionindustry all favor assignment of the work to employ-ees represented by the Laborers. The Employer as-serts that the purported 1941 agreement and theaward of the Impartial Jurisdictional Disputes Boardare entitled to little or no weight in the determinationof this dispute.D. Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,it must be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated and that the parties have no agreed-uponmethod for the voluntary adjustment of the dispute.As to the statutory requirement of reasonable causeto believe that Section 8(b)(4)(D) has been violated,the parties stipulated that on May 14, 1979, thePlumbers began picketing at the Employer's JamesRiver forced main sewer line project, with an objectof forcing or requiring the Employer to reassign thework of installing the 24-inch ductile cast iron forcedmain sewer line at the Employer's James River proj-ect from employees represented by the Laborers toindividuals represented by the Plumbers. On May 15,1979, and before the commencement of the picketing,the Plumbers had demanded that the Employer as-464 PLUMBERS AND PIPEFITTERS, L.O(AI. 178sign the work in question to employees representedby the Plumbers rather than to employees representedby the Laborers. Based on the foregoing, and on therecord as a whole, we find that an object of thePlumbers' picketing was to force or require the as-signment of the disputed work to employees repre-sented by it. Accordingly, we find that reasonablecause exists to believe that Section 8(b)(4)(D) of theAct has been violated.As to whether an agreed-upon method exists forthe voluntary adjustment of the dispute, the Plumberscontends that the 1941 agreement between the twoUnions provides such a method, which is the submis-sion of the dispute to the general presidents of bothInternational Unions for adjustment. The Laborers,however, asserts that the 1941 agreement has no con-tinuing force or effect and, moreover, does not pro-vide for submission of disputes to the Impartial Juris-dictional Disputes Board. While there was evidencepresented to indicate that after reviewing the 1941agreement the Laborers acquiesced in the submissionof the dispute to the International vice presidents ofboth Unions, no evidence was presented to indicatethat the Laborers consented to or participated in theproceedings before the Impartial Jursidictional Dis-putes Board, which is not mentioned in the 1941agreement as a method to be used in resolving juris-dictional disputes. In any event, the evidence is clearthat the Employer was not a party to the 1941 agree-ment and that there is no provision in the contractbetween the Employer and the Laborers for the sub-mission of jurisdictional disputes to the Impartial Ju-risdictional Disputes Board. Since the Employer, anecessary party, is not bound to submit the dispute toeither the International Unions or to the ImpartialJurisdictional Disputes Board, we find that noagreed-upon method exists for the voluntary adjust-ment of the dispute to which all parties are bound.Accordingly, we find the dispute is properly beforethe Board for determination under Section 10(k) ofthe Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors.1. Certification and collective-bargaining agreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bar-gaining representative for a unit of the Employer'semployees, so that the claims of the Laborers and thePlumbers are unaffected by this factor.The Employer and the laborers are parties to aone-job contract covering the torced main part of theJames River pump station project only, in which theEmployer agrees to be bound to the association con-tract between the Associated General Contractors ofMissouri and the Laborers, known as the Heavy andHighway agreement. The Heavy and Highway agree-ment states that it covers: "all private and public con-struction, with the exception of building construction..[including] all work performed in the constructionof ... utilities, sewer lines, sewage disposal plants,purifying plants, water lines, water pollution plants,pumping stations ...." In the agreement, "work" isdefined to include "laying. jointing, and pointing ofall sewer tile, handling, distributing and laying waterlines and making of all joints ... ."Although there have apparently been some nego-tiations between the Plumbers and representatives ofthe Employer's mechanical division concerning a col-lective-bargaining agreement, the record is clear thatat the time of the hearing in this case no contract hadbeen signed. Further, it is undisputed that these nego-tiations concerned only plumbing work being per-formed at the James River pump station itself and notwork on the forced main sewer line project.We find that the collective-bargaining agreementbetween the Laborers and the Employer supports anaward of the work to the employees represented bythe Laborers.2. Employer's assignment and preferenceOn March 2, 1979. the Employer assigned the dis-puted work to employees represented by the Labor-ers. The record indicates that the Employer maintainsa preference for this assignment. These factors sup-port an award of the work to the employees repre-sented by the lIaborers.3. Relative skillsThe record establishes that both groups of employ-ees can perform the disputed work. There is no evi-dence that either group possesses significantly supe-rior skills related to the performance of this work.Therefore, this factor favors neither group of employ-ees.4. Economy and efficiency of operationsThe record establishes that laborers presently per-form the disputed work in a competent manner to thesatisfaction of the Employer. There is no contentionby the Plumbers that employment of plumbers to dothe disputed work would result in greater efficienc orin an economic benefit t!.r the Employer. Rather, the46S I)l:((ISIONS OF NAI()ONAL I.ABOR RELATIONS BOARDrecord revealk that if the Employer used plumbers todo the disputed work the result would be a consider-athl more inefficient and uneconomical operation,hecausc it would have to use four employees insteadolf its current three-man crew to install the pipe. It isundisputed that the Plumbers has only claimed thatpart of the work now being performed by laborerswhich inxolvles lowering the pipe into the ditch andmaking the joint. The Plumbers has not claimed theother work now performed by laborers, such as un-loading pipe. drilling and blasting rock, and gradingthe bed of the ditch. Plumbers Business ManagerBowma n testified that he had requested the Employerto assign two plumbers to the job. one to work outsidethe ditch attaching the cable to the pipe and guidingthe pipe into the ditch and the other to work in theditch making the joints. The Employer witnesses tes-tified that it ould still be necessary to employ twolaborers on the job. One would work in the ditchdoing the grading and guiding the pipe into place.l'he other would work outside the ditch unloadingpipe. assisting the operating engineer. and performingany drilling and blasting. Furthermore, the record re-veals that the two plumbers would have relativelylong intervals between periods when they were actu-ally performing the work of guiding the pipe andmaking the joint, when they would have to wait idlywhile the laborers prepared the ditch.Inasmuch as the evidence indicates that it would bemore efficient and economical to assign the work toemployees represented by the I.aborers, we find thatthese factors favor such an assignment.5. Employer, area, and industry practiceThe record establishes that since 1970 the Em-ployer has performed 13 to 14 jobs in the States ofMissouri. Kansas Arkansas, and Texas. on which thework of installing ductile cast iron sewer lines wasassigned to and performed by laborers represented byvarious different local unions affiliated with LaborersInternational Union of North America. AFL-CIO.Except for the present job, only one of these jobs waslocated within the geographical jurisdiction of thePlumbers, and that was in Republic. Missouri, in1970. Employees represented by the Laborers wereused to install a 12-inch ductile cast iron forced mainon that job. It is undisputed that the Employer has anestablished practice of using only laborers to installpipe. regardless of whether the pipe is metallic or not,on all of its sewer line projects, which number over100 per year. Further, it is undisputed that the Em-ployer has never employed plumbers to perform theinstallation of any pipe on any of its sewer line proj-ects.The record also establishes that other emploNerswithin the geographical jurisdiction of the Plumbershave consistently used only employees represented bythe Laborers to install sewer lines of all types. includ-ing ductile cast iron pipe. The uncontradicted testi-mony indicates that employees represented by the La-borers are presently installing ductile cast iron pipeon four sewer line projects within the Plumbers' juris-diction. The Plumbers presented evidence of only onejob on which its members installed ductile cast ironsewer pipe and that job involved only work on abuilding construction site.In addition, the record contains eight letters, sentby various contractors, which assigned the work indispute to the Laborers. Although two of the letters ofassignment were written after the Plumbers claimedthe work involved in this case, all of the letters re-ferred to jobs occurring within the geographical juris-diction of the Plumbers and the Laborers.Thus, employer, area, and industry practice is afactor which strongly supports and award of the dis-puted work to employees represented by the Labor-ers.6. Awards by the International vice presidents andthe Impartial Jurisdictional Disputes BoardAlthough, as indicated in section D above, we donot consider these awards binding on the Employer.we do consider the awards to be factors in determin-ing the proper assignment of the work in dispute. Inview of all the circumstances in this case, however, weare of the opinion that these awards should not begiven controlling weight. Thus, the record does notindicate what evidence, if any. was presented in theproceedings which formed the basis for these awards;there is no written record of the award made by theInternational vice presidents; and the award of theImpartial Jurisdiction Disputes Board consists simplyof a letter setting forth the ultimate decision, whichdoes not explain the reasoning followed or the sup-porting data, so that we are unable to evaluate theaward according to our own standards to determinethe degree of deference to which it is entitled.' Thisfactor, therefore, favors neither group of employees.7. The 1941 agreementThe Plumbers relies heavily on the 1941 agreementbetween the two Unions to support its claim to thedisputed work. The agreement, by its own terms,however, does not resolve the issue in this case as tothe assignment of the work of installing metallicI See International Union o Operating Engineers. Local Union No 158,.4FI. (IO(E C Ernst. In , 172 NLRB 1667, 1670 ( 1978). PLtUMBERS AND PIPEFIFIERS. LOCAI. 1?sewer pipe, which is mentioned nowhere in the docu-ment. Thus, the agreement states that it concerns:"all work on subways, tunnels. highway, viaducts.streets and roadways in connection with sewers andwater mains." It divides the work between the twoUnions as follows:All the leveling, caulking and making of all jointsby any mode or method on water mains, gas.gasoline and transportation lines is the work of[the plumbers] ....All of the laying of clay, terra cotta, ironstonevitrified concrete or non-metallic pipe and themaking of joints for main and side sewers anddrainage only is the work of the laborers.Furthermore, it appears that the two Unions havehad a longstanding controversy over the division ofthis particular work which has never been effectivelyresolved by their interpretation of this agreement.2Fi-nally, no evidence was presented to indicate that thisagreement remains in effect without modification.Therefore, we find that this factor favors neithergroup of employees.ConclusionUpon the record as a whole, and after consider-ation of all relevant factors involved, we concludethat the Employer's employees who are representedby the Laborers are entitled to perform the work indispute. We reach this conclusion relying on the col-2See, e.g.. Plumbers and Steamfitters Local Union No. 157 of the UnitedAssociation of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL CIO (Curry ConstructionCompany), 191 NLRB 302 (1971): Local No. 7. Albany, New York and Vicin-ity, United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry (James H. Maloy, Inc.), 150 NLRB 461. 466 (1964); Local69, United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL CIO (Belle::aCompany, Inc.), 149 NLRB 599. 602 (1964).lective-bargaining agreement. the Lmpplocr', ashign-ment and preference. the econlom and cticicnc otoperations, and the emplomer. area, and industr\practice, all of which favor an aard of the disputedwork to employees represented bh the lb.horcrs Inmaking this determination. we are assigning the \ orkto employee represented b\ the l.aborers but nlot tothat Ilnion or its members. The determination in thilcase is limited to the particular controx ers x lhichgave rise to this proceeding.DETERMINA I ION OF I)IS1 l'lPursuant to Section O0(k) of the National LiaborRelations Act, as amended. and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1. Employees of Garney Companies. Inc.. who arerepresented by Laborers Local 676, affiliated with l.a-borers International Union of North America. AFLCIO, are entitled to perform the installation of 24-inch ductile cast iron pipe for the forced main sewerline running from the James River pump stationalong the James River located in Southern Spring-field, Missouri.2. United Association of Journeymen and Appren-tices, Plumbers and Pipefitters, Local 178, AFL ('10.is not entitled, by means proscribed by Section8(b)(4)(D) of the Act, to force or require Garne5Companies, Inc., to assign the disputed work to em-ployees represented by that labor organization.3. Within 10 days from the day of this Decisionand Determination of Dispute. United Association ofJourneymen and Apprentices, Plumbers and Pipefil-ters, Local 178. AFL.CIO, shall notify the RegionalDirector for Region 17, in writing, whether or not itwill refrain from forcing or requiring Garney Compa-nies, Inc., by means proscribed by Section 8(b4)(D)of the Act, to assign the disputed work in a mannerinconsistent with the above determination.